DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190029557) in view of Dore et al. (US 20140307936).
Considering claims 1, 6, Chen teaches a system/method for analyzing brain tissue components based on magnetic resonance image, comprising: 
a memory, configured to store at least one instruction; and a processor, communicatively coupled to the memory, wherein the processor is configured to access (MRI scanner) and execute the at least one instruction to: 
extract a plurality of tissue maps from a plurality of brain magnetic resonance imaging (MRI) corresponding to a plurality of normal subjects  ([0030]-[0032], [0063]-[0064] determining ischemic status of the brain region according to the invention further comprises acquiring a brain tissue type map…; extracted from the subject-specific tissue map.),

Dore teaches wherein the plurality of tissue maps (Fig.2-3, CT and MRI tissue maps) are a plurality of probability maps indicating a plurality of probability distributions of a plurality of tissues in a brain (Fig.5-8, [0013] creating a probability map containing an approximation of the likelihood that a particular atlas voxel contains grey matter…); average the plurality of tissue maps based on a number of the plurality of normal subjects (Fig.1-10, Abstract, utilizing the M weights to combine a corresponding M template tissue indicators from corresponding MRI templates into an average brain surface indicator, [0061]), in order to generate a plurality of reference tissue maps (Fig.2-3, CT and MRI tissue maps), wherein the plurality of reference tissue maps are corresponding to different tissues (Fig.2-3, CT and MRI tissue maps); receive a brain MRI sample having a target area marked thereon ([0063]); and analyze the brain MRI sample based on the plurality of reference tissue maps (template Database) and the target area (surface location), in order to generate an analysis result, wherein the analysis result indicates a ratio of tissues 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Dore to Chen to provide for an improved form of assessment of the uptake of a marker in medical images such as PET or SPECT images.
Considering claims 2, 7, Chen and Dore further teach wherein the plurality of tissue maps comprise a gray matter map, a white matter map and a cerebrospinal fluid map (Chen: Fig.3A-3C, 7, [0045], [0049], [0122]; Dore: [0048], [0051], claim 12).
Considering claims 3, 8, Chen and Dore further teach wherein the ratio of tissues is a gray matter/white matter/cerebrospinal fluid ratio corresponding to the target area of the brain MRI sample (Chen: Fig.3A-3C, 7, [0045], [0049], [0122]; Dore: [0048], [0051], claim 12).
Considering claims 4, 9, Chen and Dore further teach wherein the processor accesses and executes the at least one instruction to average the plurality of tissue maps comprising: normalize the plurality of tissue maps based on a diffeomorphic anatomical registration through exponential lie algebra, in order to map the plurality of tissue maps to a standard brain space (Chen: [0063]-[0064], [0099]-[0102], Dore: Fig.2-10, [0038]-[0042], [0062]-[0071]); and average a plurality of first maps, which are corresponding to a first tissue from a plurality of tissues, from the plurality of normalized tissue maps, in order to generate a first reference tissue map of the plurality of reference tissue maps, wherein the first reference tissue map corresponds to the first tissue (Chen: [0063]-[0064], [0099]-[0102]; Dore: Fig.2-10, [0038]-[0042], [0062]-[0071]).
Considering claims 5, 10, Chen and Dore further teach wherein the target area is corresponding to a tumor position (Chen: Fig.6A-6C, [0048]).
Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.